 In the Matter ofGIIEAT,LAKES PIPE LINECOMPANYandOIL-WORKERSINTERNATIONAL UNION, AFFILIATED WITHTHEC.J. O.,Case 1Vo. 1,7-8-850SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESE\TTATIVES,July 1 li, 1944Pursuant to the Decision and, Direction of Election issued'by theBoard in the above-entitled proceedings on May 3, 1944,1 an electionaby secret ballot was conducted under the direction and supervision ofthe Regional Director for the Seventeenth Region (Kansas City, Mis-souri).Upon the conclusion of-the counting of the ballots, a Tallyof Ballots was furnished the parties in accordance with'the Rules andRegulations of the Board.As to the balloting' and its results, theTally of Ballots shows as follows:Approximate cumber of eligible voteis______________________ .inValid votes couuted--------------------------------------57Votes cast for 61 Woikers luternat Tonal Union, affiliated with.'the Congress of Industrial Organizations-----------------29Votes cast against participating union--------------------23Challenged ballots----------------------------------------0Void ballots---------------------------------On June 10, 1944, Great Lakes Pipe Line Company, herein calledthe Company, filed Objections to the Tally of Ballots, alleging 'hat(1) the Regional Director erroneously ruled that the ballot cast'by aduly qualified voter was >,oid; (2) even though said ballot was not-considered as validly cast, it should be considered as having been castby an eligible employee who participated in the election, and thus Oilworkers International Union, affiliated with the Congress of Indus-trial Organizations, herein called the Union, did not receive iti majorityvote; (3) a majority of the employees in the unit found appropriateby the Board have not selected the Union since 14 employees in theUnited States armed forces, who did not vote, are to be counted indetermining the majority; and (4) the election should be set aside onthe ground that the unit is inappropriate.On June 22, 1944, theRegional Director issued and duly served uponthe parties his Report on Objections in which he recommended that156 N L.It.B. 227..57 N. L.R. B, No.69.369601248-45-vol. 57-25 376DECISIONS OF NATIONAL-LABOR RELATIONS BOARDthe Objections be overruled.On 'June 29, 1944, the Company filedExceptions to the Regional Director's Report and a request for oralargument.The request for oral argument is denied:We find that the Regional Director properly invalidated the ballotin question, inasmuch - as the voter did not use an official ballot. It,is -the settled policy of the Board that only ballots validly cast are to be'considered in determining the question of majority; consequently, wefind the Company's second objection to be without nlerit.2 Likewise,since, for reasons stated in our Decision and Direction of Election, wedid not provide for mail balloting of the Company's employees in thearmed forces of the United States, we also find the Company's con-tention that such employees 'should be considered in determining'themajority to. be without merit.. In answer to the Company's final 'objection, the appropriate unit was determined in the Decision, and, .Direction of Election after 'due consideration.Therefore, in accord-ance with the Regional Director's reconnnendations, we hereby over-rule the' Objections filed herein by the Company and find' that theUnion has been designated and selected by a majority of the em-ployees within the appropriate unit as their exclusive bargaining'representative.CERTIFICATION O l;' RE PR ESENI' A'I'IV ESBy virtue of and pursuant to the power vested in the National Labor'Relations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Sections 9 and 10, 9?f National LaborRelations Board Rules and Regulationv-Series 3,IT IS 1IEREi'Y CERTIFIED that Orl Workers International Union, affili-atedwith the Congress of Industrial Omganizations, has been desig-nated andselected I by a majority of all operating and maintenanceemployees of Great Lakes Pipe Lines Company,Kansas City, Dlis''semi,engaged in its snpeiintendent district No.-2, incindUng thoseengaged in classifications listed on Appendix A in the' Decision andDirection of Election,`but excluding telephone linemen, terminaltesters, 'junior terminal testers,tester helpers, employees listed onAppendix B in the Decision and Direction of Election,and all othersupervisory employees with authority to hire,promote, discharge,discipline, or otherwise effect changes in' the status of employees, oreffectively recommend such action,as their representative, for thepurposes of collective bargaining,and that,pursuant to Section 9 (a)of the Act, the said organization is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment,and other conditions ofemployment2 seeMatter of The Sorg PaperCompany,9 N. L. R. B. 136.